The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 16-27 are pending in the claim Set filed 1/20/2021.
Claims 1-27 are newly added.
Claims 1-15 are canceled.
Applicant’s election without traverse of Group VI: claim 16, in the reply filed on 1/20/21 is acknowledged.
Applicants elected species is as follows: ophthalmic disorder that is non-prolifererative diabetic retinopathy (NPDR); reads on claims 16, 17 and 20-27 as stated by Applicants inn the reply filed 1/20/2021 on page 5.
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Herein, claims 16, 17 and 20-27 are for examination.

Priority
Application 16486449 filed 08/16/2019 is a national stage entry of PCT/EP2019/069561, International Filing Date: 07/19/2019, which claims foreign priority to 18185127.0 filed 07/24/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2019, 8/28/2019, 5/28/2020, 1/20/2021 and 1/25/2021 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that 

Claims 16, 17 and 20-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hahn (a) et al (USP 8796335, Pub. Date Aug. 5, 2014; cited in IDS filed 5/28/2020) [Hahn (a)] and Hahn (b) (US 20130079412) [Hahn (b)] in view of Theeuwes et al (USP 4111202) [Theeuwes], Kaushal et al (An Update on Osmotic Drug Delivery Patents, Pharmaceutical Technology, 2003, 13(1), p.38-97; cited in IDS filed 8/26/2019) and Benke et al (US 20070026065).
Regarding claims 16, 17 and 20-27,
Hahn (a) teaches (3S)-3-(4-chloro-3-{[(2S, 3R)-2-(4-chlorophenyl)-4, 4, 4-trifluoro-3-methylbutanoyl] amino} phenyl)-3-cyclopropylpropanoate of the formula (II) (See compound 22, col.155), wherein Hahn teaches preferably the sodium salt thereof (col.4, lns.18-21), wherein administration forms for oral administration are those which work according to the prior art, such as, the compound is released in a modified manner (col.38, lns.38-41). 
Hahn (b) teaches (3S)-3-(4-chloro-3-{[(2S, 3R)-2-(4-chlorophenyl)-4, 4, 4-trifluoro-3-methylbutanoyl] amino} phenyl)-3-cyclopropylpropanoic acid ([0703], Example 23 on page 78) and salts thereof [0031]. Hahn teaches s method of treatment 
Hahn (a) and Hahn (b) differ from the claims in that the documents do not teach that (3S)-3-(4-chloro-3-{[(2S, 3R)-2-(4-chlorophenyl)-4, 4, 4-trifluoro-3-methylbutanoyl] amino} phenyl)-3-cyclopropylpropanoic acid or salt thereof administered by an osmotic release system comprising polyethylene oxide (hydrophilic swellable polymer) in the core. 
However, Theeuwes, Kaushal and Benke, as a whole, cure the deficiencies. 
Theeuwes teaches an osmotic system for the controlled and delivery of agent over time (Title). Theeuwes teaches an osmotic system for delivering a beneficial agent. The system comprises a wall surrounding an agent compartment (i.e., shell and core) and an osmagent compartment separated by a film and has a passageway (i.e., at least one orifice) through the wall for delivering agent from its compartment. The wall is formed of a material permeable to the passage of an external fluid and impermeable to the passage of agent and osmagent. The film is formed of a material impermeable to the passage of agent and osmagent and movable from an original to an expanded state. The agent compartment contains an agent that is soluble in the fluid and exhibits an osmotic pressure gradient across the wall against the fluid or the compartment contains an agent that has limited 
Kaushal teaches many advantages of osmotic drug delivery that includes (i) delivery rate of zero-order (which is most desirable); (ii) delivery may be delayed or pulsed; (iii) drug release is independent of gastric pH and hydrodynan1ic conditions; and/or, (iv) higher release rates are possible with osmotic systems (p.38, middle and right columns, See Advantages of osmotic systems). Kaushal teaches polyethylene glycol (PEG) is used in the system (left column, bottom of the page).
Benke teaches osmotic release systems [0059], wherein cores, for example capsules or tablets, preferably tablets, are enveloped by a semipermeable membrane which has at least one orifice. The water-permeable membrane is impermeable to the components of the core but permits water to enter the system from outside by osmosis. The water which penetrates in then
releases, through the osmotic pressure produced, the active ingredient in dissolved or suspended form from the orifice(s) in the membrane. The total active ingredient release and the release rate can substantially be controlled via the thickness and porosity of the semipermeable membrane, the composition of the core and the number and size of the orifice(s) [0060]. Benke 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the sodium salt of (3S)-3-(4-chloro-3-{[(2S, 3R)-2-(4-chlorophenyl)-4, 4, 4-trifluoro-3-methyl butanoyl] amino} phenyl)-3-cyclopropyl propanoate as taught by Hahn (a) and Hahn (b), as a whole, in a controlled release manner as provided in an osmotic release system as taught by Theeuwes, Kaushal and Benke, as a whole. One skilled in the art would have been motivated to do so because of the many advantages of using an osmotic release system to deliver a drug, e.g., (3S)-3-(4-chloro-3-{[(2S, 3R)-2-(4-chlorophenyl)-4, 4, 4-trifluoro-3-methylbutanoyl] amino} phenyl)-3-cyclopropyl 
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Hahn (a), Hahn (b), Theeuwes, Kaushal and Benke, as a whole.

Conclusions
No claim is allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/      Primary Examiner, Art Unit 1626